EXHIBIT 10.1
 
SHARE SUBSCRIPTION AGREEMENT
 
This SHARE SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into as
of  12th March, 2011, by and among CINTEL CORPORATION, a corporation duly
organized and existing under the laws of the Commonwealth of Nevada, U.S.A. (the
“Company”) and investor listed in Schedule A
 
The Company and investor may be referred to herein individually as a “Party”
 
RECITALS
 
WHEREAS, the Company desires to issue and sell to the Investor, and the Investor
desires to subscribe for and purchase a certain number of newly issued common
shares of the Company, subject to the terms and conditions set forth in this
Agreement.
 
NOW THEREFORE, in consideration of the foregoing premises, the Party agrees as
follows:
 
ARTICLE 1
DEFINITIONS
 
The following terms are used in this Agreement with the respective meanings
ascribed to such terms below, except as expressly provided or as the context may
require otherwise:


“Authority” shall mean any governmental, judicial, legislative, executive,
administrative or regulatory authority of any national, provincial, state or
local government or any subdivision, agency or instrumentality thereof.
“Closing” shall have the meaning attributed to it in Article 3.
“Closing Date” shall have the meaning attributed to it in Article 3.
“Confidential Information” shall mean all information which relates to (i) the
Company or the Investors to the extent such information was received or obtained
as a result of entering into or performing this Agreement, (ii) the provisions
or the subject matter of this Agreement or any document referred to herein, and
(iii) the negotiations relating to this Agreement or any documents referred to
herein.
“Damages” shall mean any losses, liabilities, claims, damages and expenses,
including reasonable attorneys’ fees (but excluding indirect, special or
consequential damages) actually incurred by a Party.
“Exchange Act” shall mean the United States Exchange Act of 1934, as amended.
“Indemnitee” shall have the meaning attributed to it in Section 8.3.
“Indemnitor” shall have the meaning attributed to it in Section 8.3.
“Representative” shall have the meaning attributed to it in Section 2.3.
“Securities Act” shall mean the United States Securities Act of 1933, as
amended.
“Shares” shall have the meaning attributed to it in Section 2.1.
“U.S. Person” shall have the definition ascribed to it in Section 904 of
Regulation S promulgated under the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2
SHARE SUBCRIPTION AND PAYMENT
2.1           Share Subscription
Subject to the terms and conditions of this Agreement, the Company shall issue
and sell to the Investor and the Investor shall subscribe for and purchase from
the Company an aggregate of  5,562,973 shares of common stock of the Company, at
price of $0.008 per share (collectively, the “Shares”) as set forth in
additional detail in Schedule A, which is attached hereto.
2.2           Payment
The Investors thereof shall make payments by wire transfer of immediately
available funds at the time of the Closing to an account designated by the
Company in writing at least five (5) business days prior to the Closing as set
forth in additional detail in Schedule A, which is attached hereto.


ARTICLE 3
CLOSING
 
The consummation of the transactions contemplated herein (the “Closing”) shall
be held at a place to be mutually agreed on the second business day following
the satisfaction or waiver of all conditions precedent to the obligations of the
Parties to consummate the transactions contemplated herein (other than
conditions with respect to actions the respective Parties will take at the
Closing itself) (the “Closing Date”).  On the Closing Date, the Company shall
issue and deliver to the Investor certificates evidencing their respective
ownership of the Shares, and the Investor shall deliver evidence of payment of
the subscription price.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to investor as follows on the date hereof
and on the Closing Date:
4.1           Organization; Corporate Action
The Company is duly incorporated and validly existing under the laws of the
State of  Nevada, U.S.A. with all requisite corporate power and authority to
enter into this Agreement and to issue the Shares.
4.2           Binding Obligation
This Agreement constitutes a valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies and limitations of public policy.
4.3           Approvals
Except such as have been or will have been accomplished or obtained by the
Company in a timely manner, no governmental approval of, or designation,
declaration or filing with, any Authority in any competent jurisdiction on the
part of the Company is required in connection with the valid execution, delivery
and performance of this Agreement.
4.4           Good Title
Upon issuance and delivery of the Shares to the Investor, Investor will have
good and valid title to those Shares purchased by it.
4.5           Disclaimer of Other Representations
Except as expressly set forth in Sections 4.1 through 4.4, the Company makes no
representation or warranty, express or implied, at law or in equity, in respect
of itself or the Shares, including, without limitation, with respect to
merchantability or fitness for any particular purpose, and any such other
representations or warranties are hereby expressly disclaimed.  Investor hereby
acknowledges and agrees that, except to the extent specifically set forth in
Sections 4.1 through 4.4, such Investor is purchasing the Shares on an “as-is,
where-is” basis.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
 
The Investor jointly and severally represent and warrant to the Company as
follows on the date hereof and on the Closing Date:
5.1           Binding Obligation
This Agreement constitutes a valid and legally binding obligation of each
Investor, enforceable against such Investor in accordance with its terms, except
as subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies and limitations of public policy.
5.2           Consent
Except such as have been or will have been accomplished or obtained by the
Investors in a timely manner, no governmental approval of, or designation,
declaration or filing with, any Authority in any competent jurisdiction on the
part of the Company is required in connection with the valid execution, delivery
and performance of this Agreement.
5.3           Broker’s Fee
No Investor is obligated to pay any broker’s fee, finder’s fee, or commission in
connection with this Agreement or the transactions contemplated hereby.
5.4           Investment; No Public Market
Investor is acquiring its allotment of the Shares for investment for its own
account, not as a nominee or agent and not with a view to distribution thereof,
except for transfers permitted hereunder.  Investor understands and acknowledges
that there is no public market for the Shares and that the Shares may only be
transferred as provided in the Company’s constituent documents and in accordance
with applicable laws.
5.5           Non U.S. Person
None of the Investors is a U.S. Person and each of the Investors hereby
represents that:
(A)           the issuance and sale to such Investor of the Shares is intended
to be exempt from the registration requirements of the Securities Act, pursuant
to the provisions of Regulation S; (ii) it is not a “U.S. Person,” as such term
is defined in Regulation S, and is not acquiring the Shares for the account or
benefit of any U.S. Person; and (iii) the offer and sale of the Shares has not
taken place, and is not taking place, within the United States of America or its
territories or possessions.  Each Investor acknowledges that the offer and sale
of the Shares has taken place, and is taking place in an “offshore transaction,”
as such term is defined in Regulation S.
(B)           Each Investor acknowledges and agrees that, pursuant to the
provisions of Regulation S, the Shares cannot be sold, assigned, transferred,
conveyed, pledged or otherwise disposed of to any U.S. Person or within the
United States of America or its territories or possessions for a period of one
(1) year from and after the Closing Date, unless such shares are registered for
sale in the United States pursuant to an effective registration statement under
the Securities Act or another exemption from such registration is
available.  Each Investor acknowledges that it has not engaged in any hedging
transactions with regard to the Shares.
(C)           Each Investor consents to the placement of a legend on any
certificate, note or other document evidencing the Shares and understands that
the Company shall be required to refuse to register any transfer of Shares not
made in accordance with applicable U.S. securities laws.
(D)           None of the Investors is a “distributor” of Shares, as that term
is defined in Regulation S, nor a dealer in Shares.
(E)           Each Investor understands that the Shares have not been registered
under the Securities Act, nor the securities laws of any state, and are subject
to substantial restrictions on resale or transfer.  The Shares are “restricted
Shares” within the meaning of Regulation S and Rule 144, promulgated under the
Securities Act.
(F)           Each Investor acknowledges that the Shares may only be sold
offshore in compliance with Regulation S or pursuant to an effective
registration statement under the Securities Act or another exemption from such
registration, if available.  In connection with any resale of the Shares
pursuant to Regulation S, the Company will not register a transfer not made in
accordance with Regulation S, pursuant to an effective registration statement
under the Securities Act or in accordance with another exemption from the
Securities Act.
(G)           Each Investor makes the representations, declarations and
warranties as contained in this subsection with the intent that the same shall
be relied upon by the Company in determining its suitability as an acquirer of
such Shares.
 
 
 

--------------------------------------------------------------------------------

 


5.6           Experience
Investor is sufficiently experienced in financial and business matters to be
capable of evaluating the merits and risks of its investments, and to make an
informed decision relating thereto, and to protect its own interests in
connection with the acquisition of the Shares;
5.7           Own Account
Investor is acquiring the Shares as principal for its own account.  Each
Investor is acquiring the Shares for investment purposes only and not with an
intent or view towards further sale or distribution (as such term is used in
Section 2(11) of the Securities Act) thereof, and has not pre-arranged any sale
with any other party.
5.8           Importance of Representations
Investor understands that the Shares are being offered and issued to it in
reliance on an exemption from the registration requirements of the Securities
Act, and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Investors set forth herein in order to determine the applicability of such
safe harbor and the suitability of the Investors to acquire the Shares;
5.9           No Registration
Investor understands that the Shares have not been registered under the
Securities Act and may not be transferred, sold, assigned, hypothecated or
otherwise disposed of unless such transaction is the subject of a registration
statement filed with and declared effective by the Securities and Exchange
Commission or unless an exemption from the registration requirements under the
Securities Act, such as Rule 144, is available.  Investor represents and
warrants and hereby agrees that all offers and sales of the Shares shall be made
only pursuant to such registration or to such exemption from registration;
5.10           Risk
Investor acknowledges that the acquisition of the Shares involves a high degree
of risk, is aware of the risks and further acknowledges that it can bear the
economic risk involved with the acquisition and ownership of the Shares,
including the total loss of its investment;
5.11           Current Information
Investor acknowledges that it has been furnished with or has acquired copies of
all information requested by it concerning the Company;
5.12           Independent Investigation
Investor, in making the decision to acquire the Shares subscribed for, has
relied upon independent investigations made by it and its representatives, if
any, and the Investor and such representatives, if any, have prior to any sale
to such Investor, been given access and an opportunity to ask questions of, and
to receive answers from, the Company or any person acting on its behalf
concerning the terms and conditions of this offering.  The Investor and its
representatives, if any, have been furnished with access to all materials
relating to the business, finances and operation of the Company and materials
relating to the issuance of the Shares which have been requested by them.  The
Investor and its representatives, if any, have received complete and
satisfactory answers to any such inquiries;
5.13           No Recommendation or Endorsement
Investor understands that no federal, state or provincial agency has passed on
or made any recommendation or endorsement of the Shares;
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 6
CONDITIONS TO CLOSING OF THE INVESTORS
 
The obligations of the Investor to consummate the Closing shall be subject to
the satisfaction at or prior to the Closing Date of the following conditions,
any one or more of which may be waived by the Investors:




6.1           Accuracy of Representations
The representations and warranties of the Company set forth in Article 4 shall
be true and accurate in all material respects as of the date hereof and the
Closing Date as though made on and as of such dates.
6.2           Performance
All covenants contained in this Agreement to be performed by the Company on or
prior to the Closing shall have been performed or complied with in all material
respects.
6.3           Compliance with Laws
The Company shall have obtained, in form and substance reasonably acceptable to
the Investors, all necessary governmental approvals, or have the availability of
exemptions therefrom, required by any Authority in any competent jurisdiction
for the transfer of the Shares.  As of the Closing, there must be no injunction
or other order issued by any Authority of competent jurisdiction directing that
the transactions provided for herein not be consummated as provided herein.


ARTICLE 7
CONDITIONS TO CLOSING OF THE COMPANY
 
The obligations of the Company to consummate the Closing shall be subject to the
satisfaction at or prior to the Closing Date of the following conditions, any
one or more of which may be waived by the Company:
7.1           Accuracy of Representations
The representations and warranties of the investor set forth in Article 5 shall
be true and accurate in all material respects as of the date of this Agreement
and the Closing Date as though made on and as of such dates.
7.2           Performance
All covenants contained in this Agreement to be performed by investor on or
prior to the Closing shall have been performed or complied with in all material
respects.
7.3           Compliance with Laws
Investor shall have obtained, in form and substance reasonably acceptable to the
Company, all necessary governmental approvals, or have the availability of
exemptions therefrom, required by any Authority in any competent jurisdiction
for the transfer of the Shares.  As of the Closing, there must be no injunction
or other order issued by any Authority of competent jurisdiction directing that
the transactions provided for herein not be consummated as provided herein.
ARTICLE 8
INDEMNIFICATION
 
8.1           Indemnification by the Company
The Company agrees to indemnify and hold harmless investor against any and all
losses, claims, damages, liabilities or expenses, joint or several, to which
such Investor or such controlling person may become subject, under the
Securities Act, the Exchange Act or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company, which consent shall not be unreasonably withheld), insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof
as contemplated below) arise out of or are based upon, or in connection with any
breach of (a) any representation or warranty of the Company set forth in this
Agreement, or (b) any of the covenants or any other obligations of the Company
set forth in this Agreement.


 
 
8.2           Indemnification by the Investors
Investor will jointly and severally indemnify and hold harmless the Company,
each of its directors, each of its officers and each person, if any, who
controls the Company within the meaning of the Securities Act, against any
losses, claims, damages, liabilities or expenses to which the Company, its
directors, and any controlling persons may become subject, under the Securities
Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Investor, which consent shall not be unreasonably withheld and provided that any
settlement secures a full release and does not provide for any liability or
impose any obligations on the Company, its directors, officers or controlling
persons) insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or in connection
with any breach of (a) any representation or warranty of the Investors set forth
in this Agreement; or (b) any of the covenants or obligations of the Investors
set forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
8.3           Notice of Claim, Assumption of Defense, Settlement
With respect to any third party claims against the indemnified party (the
“Indemnitee”) made subsequent to the Closing Date, the following procedures
shall be observed:
(a)
The Indemnitee shall promptly give notice to the indemnifying party (the
“Indemnitor”) of any claim as to which recovery may be sought against the
Indemnitor under the indemnity provisions set forth in Sections 9.2 or 9.3 above
after the Indemnitee becomes aware of such claim, or of the commencement of any
legal proceedings against the Indemnitee with respect to such claim after the
Indemnitee has knowledge of such proceedings, whichever shall first occur.

(b)
The Indemnitee may defend against or settle such claim or litigation in such
manner as it may deem appropriate, and the Indemnitor shall promptly reimburse
the Indemnitee for all expenses, legal or otherwise, incurred by the Indemnitee
in connection with the defense against and settlement of such claim or
litigation, as and when the same shall be incurred by the Indemnitee.  If no
settlement of such claim or litigation is made, the Indemnitor shall promptly
reimburse the Indemnitee for the amount of any judgment rendered with respect to
such claim or in such litigation and of all expenses, legal or otherwise,
incurred by the Indemnitee in the defense against such claim or litigation.

ARTICLE 9
TERMINATION
 
9.1           Events of Termination
This Agreement may, by notice given prior to the Closing, be terminated:
(b)
by (i) the Investor (acting together) if a material breach of this Agreement has
been committed by the Company and such breach has continued without cure for a
period of thirty (30) days after notice of such breach has been made to any
Investors, or (ii) the Company if a material breach of any provision of this
Agreement has been committed by any of the Investors and such breach has
continued without cure for a period of thirty (30) days after notice of such
breach has been made to the Company;

(c)
by (i) the Investor (acting together) if any of the representations and
warranties made by the Company in Article 4 are not true and accurate in all
material respects when made, or (ii) the Company if any of the representations
and warranties made by any Investor in Article 5 are not true and accurate in
all material respects when made; or

(d)
by any Party if the Closing has not occurred on or before the date of closing,
provided that the failure to consummate the Closing is not a result of the
failure by the Party so electing to terminate this Agreement to perform any of
its obligations hereunder.

9.2           Survival
(a)
Any termination of this Agreement shall not affect any liabilities incurred by
or any rights accrued to any Party before such date of termination.

(b)
Notwithstanding anything to the contrary herein, the provisions of Sections 2.3,
2.4 and 9.2 and Articles 8 and 10 shall survive any termination of this
Agreement.

 
ARTICLE 10
MISCELLANEOUS
 
10.1           Governing Law
This Agreement shall in all respects be governed by, and construed in accordance
with, the laws of the State of Nevada, U.S.A., without reference to its rules
governing conflicts of laws.
10.2           Jurisdiction
Any disputes, claims or controversies between the Parties arising out of or
relating to this Agreement, whether in contract, tort, equity or otherwise and
whether relating to the meaning, interpretation, effect, validity, performance,
termination or enforcement of this Agreement, shall be brought before the state
or federal courts of the United States having jurisdiction over the Company and
each of the Parties consents to the exclusive jurisdiction of such courts.
10.3           Successors and Assigns
Except as otherwise provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the Parties.  This Agreement may not be assigned by any Party
without the prior written consent of the other Parties.
10.4           Amendment
Neither this Agreement nor any term hereof may be amended, waived, discharged,
or terminated other than by a written instrument signed by the Party against
whom enforcement of any such amendment, waiver, discharge, or termination is
sought.
10.5           Notices
All notices, requests and other communications to any Party shall be in writing
and sufficient if delivered personally or by reputable international overnight
courier or regular mail or sent by facsimile (with confirmation of
transmission), as follows:
(a) 
If to the Company:

Cintel Corporation
1101 Marycrest Road Suite #B,
Henderson, NV 89074
Attention: Dave kyung Han
or to such other addresses or facsimile numbers as the Party to whom notice is
to be given may have furnished to all of the other Parties in writing.  Each
such notice, request, or communication shall be deemed effective upon actual
receipt, or, if given by international overnight courier, notice, request or
communication shall be deemed effective upon delivery.
 
 
 

--------------------------------------------------------------------------------

 
 
10.6           Waiver
Any of the provisions of this Agreement may be lawfully waived at any time by
the Party which is entitled to the benefits thereof.  Any such waiver shall be
binding only if set forth in an instrument in writing signed by such Party, and
shall be effective only with respect to such Party.  No failure to enforce any
provision of this Agreement shall be deemed to or shall constitute a waiver of
such provision, and no waiver of any of the provisions of this Agreement shall
be deemed to or shall constitute a waiver of any other provision hereof (whether
or not similar), nor shall such waiver constitute a continuing waiver.
10.7           Expenses; Taxes
Each of the Parties shall bear its own expenses incurred on its behalf with
respect to this Agreement and the transactions contemplated hereby, as well as
any and all taxes and similar governmental charges, imposts, levies, fees and
assessments (including, without limitation, interest, penalty or addition
thereto) imposed by law on such Party in connection with the transactions
contemplated hereby.
10.8           Severability
Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.  If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
Parties agree that the court making such determination shall have the power to
limit the term or provision, to delete specific words or phrases, or to replace
any invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified.  In the event such court does not exercise the power
granted to it in the prior sentence, the Parties agree to replace such invalid
or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term.
10.9           Descriptive Headings
The descriptive headings used herein are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.
10.10           Counterparts
This Agreement may be executed in any number of counterparts, each of which may
be executed by less than all of the Parties and all of which together shall
constitute one (1) instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.


CINTEL CORPORATION
By: s/ Dave Kyung Han
Name: Dave kyung Han
Title: President/CEO


Dave kyung Han
By: /s/ Dave Kyung Han
Address:  81-1001, Han Yang APT, 510,
Apgujeong-dong, Seoul, South korea


 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
THE INVESTORS




Investor:
Number of Shares:
Amount(US$)
Dave kyung Han
5,562,973
44,503.78$
     
Total
5,562,973
44,503.78$




 
 
 
 
 
 
 
 
 
 
 
 